Citation Nr: 9917687	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-34 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the amount of apportionment of the veteran's 
compensation for the benefit of the veteran's minor child, 
SHW, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from December 1967 until April 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a special apportionment decision in 
July 1997, from the St. Petersburg, Florida, regional office 
(RO) of the Department of Veterans Affairs (VA) which 
established an apportionment in the amount of $50.00 per 
month on behalf of the appellant's minor child, SHW.  

This is a simultaneously-contested claim, as the allowance of 
one claim would result in the disallowance of another claim 
involving the same benefit or in the payment of a lesser 
benefit to another claimant.  See 38 C.F.R. § 20.3(o) (1998).  
Accordingly, the provisions of 38 U.S.C.A. § 7105A (West 
1991) and 38 C.F.R. §§ 20.500 through 20.504 (1998), which, 
among other things, reduce the timeframe that an appellant 
has to initiate his or her appeal of an adverse decision to 
60 days and require that the RO notify all interested parties 
of all actions taken, apply to the present claim.  The record 
shows that these provisions have been complied with by the RO 
and the claim is now ready for its appellate disposition by 
the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran is in receipt of VA disability compensation 
benefits shown as $625.00 per month in July 1997.  

3.  The veteran acknowledged he is the father of the 
appellant's child, SHW, on behalf of whom the appellant is 
requesting an apportionment of the veteran's VA disability 
compensation benefits.

4.  SHW is not in the veteran's custody.

5.  An increased apportionment of the veteran's disability 
compensation benefits on behalf of SHW, if granted, would 
create undue hardship on the veteran and the total benefit 
payable to him does not permit the payment of a reasonable 
amount to any apportionee.


CONCLUSION OF LAW

The amount established for the special apportionment of the 
veteran's VA disability compensation benefits to the 
appellant on behalf of their daughter, SHW, is proper.  38 
U.S.C.A. § 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451, 3.458 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who is the mother of the veteran's minor 
child, on behalf of the minor child filed a claim for 
apportionment of the veteran's VA disability compensation 
benefits.  A special apportionment decision in July 1997 
granted an award of $50.00 per month. 

The appellant in this case, on behalf of her minor child, is 
seeking an increased apportionment of the veteran's 
compensation benefits.  She was awarded an apportionment in 
the amount of $50.00 per month, which represented an amount 
greater than the veteran was paid monthly by reason of 
claiming the minor child as a dependent.  The appellant has 
expressed disagreement with that amount and perfected an 
appeal.  The appellant, contends that she is entitled to an 
apportionment greater than $50.00 of the veteran's VA 
disability compensation benefits on behalf of their daughter, 
SHW, because of their current financial situation (hardship).  
The veteran, contends that an increased apportionment, if 
granted, would create undue hardship on him.

The pertinent law provides that all or any part of the 
compensation payable on account of any veteran may be 
apportioned on behalf of his child if the veteran's child is 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the child's 
support.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. § 3.450 
(1998).  A veteran's benefits may be apportioned if the 
veteran is not residing with his child and a claim for 
apportionment is filed for or on behalf of the child.  38 
C.F.R. § 3.452.  Rates of apportionment of disability 
compensation will be determined under Section 3.451.  38 
C.F.R. § 3.453.  A veteran's benefits will not be apportioned 
where the total benefit payable to the disabled person does 
not permit payment of a reasonable amount to any apportionee.  
38 C.F.R. § 3.458(a).

Where hardship is shown to exist, a veteran's compensation 
benefits may be specially apportioned between the veteran and 
his or her dependents on the basis of the facts in the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration will be given to 
such factors as the amount of VA benefits payable, other 
resources and income of the parties in interest and any 
special needs of the respective parties.  38 C.F.R. § 3.451 
(1998).  

The minor child in this case resides with the appellant, and 
not with the veteran.  The appellant has alleged that the 
veteran is not discharging his responsibility for the child's 
support.  The veteran has not alleged that he is providing 
support for the minor child, and has introduced no evidence 
to suggest that he has ever provided any support for his 
minor child, other than through the apportionment of his VA 
compensation benefits.  Therefore, the Board finds that the 
veteran is not discharging his duty to support his minor 
child.

The Board finds that an increase in the special apportionment 
of the veteran's VA disability compensation benefits on 
behalf of SHW is not warranted because, while the evidence 
submitted by the appellant shows that she and SHW currently 
are undergoing financial hardship (as their current monthly 
income does not cover their current monthly expenses in their 
entirety), the requested benefit, if granted, would certainly 
cause undue hardship to the veteran (as he is also in the 
unfortunate situation that his current monthly income does 
not cover his current monthly expenses in their entirety) and 
the total benefit payable to him would not permit the payment 
of a reasonable amount to any apportionee.  In reaching this 
conclusion, the Board has taken into consideration such 
factors as the amount of the VA benefits that are being paid 
to the veteran, other resources of the parties, the income of 
the parties in interest and any special needs of the parties, 
as required by VA regulation.

In considering the amount of VA benefits payable, the Board 
notes that the veteran has a disability evaluated as fifty 
percent disabling.  A December 1996 letter indicates that the 
veteran's monthly VA compensation was $625.00 effective 
December 1, 1996.  A special apportionment in the amount of 
$28.00 has also been made to another child of the veteran's 
not residing with him.  

Based on information submitted by the appellant in June 1997, 
she and her minor child are shown to have expenses exceeding 
income by $63.00.  The veteran has not submitted current 
detailed financial information which would allow the Board to 
analyze his monthly income and expenses.  The Board notes, 
however, that financial information in June 1996 shows that 
the veteran is not employed and receives no other monthly 
income.  His expenses exceeded his income by $6.42.  In 
December 1997, the veteran indicated that his expenses 
included rent of $325, plus light bill, water bill, food and 
personal household needs, although no figures were provided.  
He also indicated that he had to travel to Tampa on a regular 
basis due to his illness. The veteran also is married.

The Board notes that to apportion the amount the veteran 
receives by reason of a dependent child in favor of that 
dependent child is typically not considered to cause undue 
hardship to the veteran.  The $50.00 awarded represents an 
amount greater than the veteran was paid monthly by reason of 
claiming the minor child as a dependent.  While noting that 
this amount is less than 20 percent of the veteran's 
benefits, it does appear from the evidence of record that an 
increase in the amount of special apportionment would render 
undue financial hardship upon the veteran.  The evidence 
shows that the veteran was under hardship during the period 
of the pendency of this appeal.  As the veteran was already 
living under conditions of financial hardship, the Board 
finds that to reduce his compensation further for an 
increased special apportionment would result in undue 
hardship to the veteran and his family.  Therefore, an 
increase in the special apportionment is not warranted 
pursuant to 38 C.F.R. § 3.451.  Although there is a disparity 
in the income available to the veteran and that available to 
the appellant, the fact remains that to reduce the income 
available to the veteran in favor of the appellant would be 
an injustice as it would cause undue hardship to the veteran 
and his family.  The Board notes that the veteran is the 
disabled party who is receiving benefits in question as a 
result of his disability.  Based on the financial information 
provided by the appellant, her expenses exceeded her income 
and the apportionment amount almost covers the shortfall.  
Therefore, the Board finds that an increased amount of 
special apportionment on behalf of the appellant's minor 
child is not reasonable, equitable, and just, and is not 
warranted by the hardship facing the appellant and her minor 
child.  The Board further finds that an increase in the 
amount of special apportionment of the veteran's VA benefits 
pursuant to 38 C.F.R. § 3.452 is not warranted as such would 
result in undue hardship to the veteran.  38 U.S.C.A. § 5107, 
5307, (West 1991); 38 C.F.R. § 3.450, 3.451, 3.452, 3.458 
(1998).


ORDER

A special apportionment greater than $50.00 is not warranted 
on behalf of the appellant's minor child, SHW, and the 
benefit sought on appeal is denied.





		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

